        Case 1:16-cr-00212-LAK Document 1509 Filed 08/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
JAQUAN McINTOSH,

                               Movant,


               -against-                                                         l 9-cv-11966 (LAKj)
                                                                                 [16-cr-0212 (LAK1]

UNITED STATES OF AMERICA,

                               Respondent.
------------------------------------------ x



                                                RDER


LEWIS A. KAPLAN, District Judge.

                  Movant was convicted on his lea of guilty of Count One of the Indictment, whic
charged him with conspiracy to commit rackete ring in violat ion of 18 U.S.C. 1962(d). As part of hif
plea, and pursuant to his plea agreement, he admitted that he committed the murder of Donvill[
Simpson. He was sentenced principally to ate of imprisonment of 280 months. The judgment waf
affirmed by the Court of Appeals. United State v. McIntosh, 758 Fed. Appx. 141 (2d Cir. 2018).    NI
certiorari petition was filed.

                On December 16, 2019, Mclnto h moved, pursuant to 28 U.S.C. § 2255, to vacate, s9t
aside or correct his sentence. He contends th his counsel was constitutionally ineffective, but   for
which he would not have pleaded guilty. The g vernment responded on May 7, 2020. 1 In the absenc[
of any reply from movant, the Court denied the motion on June 11, 2020.

                On June 30, 2020, McIntosh m ved "to recall the mandate." The Court treated that
application as a motion for reconsideration d informed McIntosh that it would reconsider it
decision in light of any reply papers filed on or before July 17, 2020. No reply papers were receive ,
by that date or since.

              The Court later in July received a motion from movant to extend his time to file repl .
papers. Although it appears that that motion ay well be deemed to have been "filed" on July 16,
given the benefit of the "mailbox rule," it wa not received until later.

               McIntosh is in a difficult posit on. He is proceeding pro se, and he is incarcerate




               The response is docketed only in he criminal case.
         Case 1:16-cr-00212-LAK Document 1509 Filed 08/07/20 Page 2 of 2




in an institution which is on lock down due t the pandemic. He is serving a lengthy sentence.

                In all the circumstances, the lat st motion [DI 1507 in 16-cr-0212 and DI 12 in 19-c -
11966] is granted to the extent that the Court ·11 reconsider its denial of the Section 2255 motio
in light of any reply papers movant may file uch that they are received by the Court on or befoue
October 7, 2020.

               The Clerk shall mail a copy o

               SO ORDERED.

Dated:         August 7, 2020
